DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-20 in the reply filed on 9/21/22 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on9/21/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
With respect to claim 18, there is no connection or cooperation of the charge pump to any other elements.
	With respect to claim 19, there is no connection or cooperation of the p-channel transistors to any other elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-14, 16,17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zuniga et al. [10284072].
With respect to claim 10, figures, 2,4, and 5 of Zuniga et al. disclose an apparatus comprising:
a switching network [240-243] comprising a first high-side drive (HSD) transistor [240] and a second HSD transistor [241], the switching network having a current limit test mode [figure 5]; and
a gate controller [18,264,266] configured to, during the current limit test mode, turn on the second HSD transistor while the first HSD transistor is off [col. 11, lines 15-64].
	With respect to claim 11, figures, 2,4, and 5 of Zuniga et al. disclose the apparatus of claim 10, wherein the switching network has a normal mode [410] and a one hundred percent mode [420].
	With respect to claim 12, figures, 2,4, and 5 of Zuniga et al. disclose the apparatus of claim 11, wherein the gate controller is configured to refresh a voltage [420] applied to a gate terminal of the first HSD transistor while the switching network is operating in the one hundred percent mode.
	With respect to claim 13, figures, 2,4, and 5 of Zuniga et al. disclose the apparatus of claim 11, wherein the gate controller comprises a first switch [264] and a second switch [266], the first switch and the second switch configured to connect a first HSD gate of the first HSD transistor to a second HSD gate of the second HSD transistor during at least one of the normal mode or the one hundred percent mode [both connected to VBST].
	With respect to claim 14, figures, 2,4, and 5 of Zuniga et al. disclose the apparatus of claim 13, wherein the first HSD gate is disconnected from the second HSD gate while the switching network is in the current limit test mode. [test mode uses helping transistor 241, column 11]
	With respect to claim 16, figures, 2,4, and 5 of Zuniga et al. disclose a system comprising:
a first transistor; [a transistor in inverters 264 or 266]
a second transistor;[another transistor in inverters 264 or 266]
a switching network [240-243] coupled to the second transistor, the switching network comprising a first high-side drive (HSD) transistor [240] and a second HSD transistor [241]; and
a gate controller [18,50 or 18,50, 274,276] coupled to the first transistor and to the switching network.
	With respect to claim 17, figures, 2,4, and 5 of Zuniga et al. disclose the system of claim 16, further comprising a capacitor [46] coupled to the first transistor.
	With respect to claim 19, figures 2,4, and 5 of Zuniga et al. disclose the system of claim 16, but does not disclose the details of the gate controller, wherein the gate controller comprises p-channel transistors [p-channel transistors of inverters 374,276] [almost inconceivable that a pwm controller doesn’t have at least 2 PMOS].  
	With respect to claim 20, figures, 2,4, and 5 of Zuniga et al. disclose the system of claim 16, further comprising a gate driver [274,276] coupled to the switching network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zuniga et al. in view of Veeramreddi et al. [20170338742].
With respect to claim 18, figures 2,4, and 5 of Zuniga et al. disclose the system of claim 16, but does not disclose  wherein the gate controller comprises a charge pump.
However, figure 2 of Veeramreddi et al. discloses a gate controller with a charge pump.  Additionally, figure 2 of Zuniga discloses a boosted voltage VBST [column 6, lines 1-3, figure 2, 264,266].
It would have been obvious to one skilled in the art at the time the invention was made to use a charge pump to provide the boosted voltage in Zuniga et al. since it was a known technique in the art.  
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
9/28/22